Affirmed and Memorandum Opinion filed July 13, 2021.




                                               In The

                         Fourteenth Court of Appeals

                                     NO. 14-19-00516-CV

   ANTONIO RUIZ, MARTHA RUIZ, AND ALL OCCUPANTS OF 11207
       BAYOU PLACE, HOUSTON, TEXAS, 77099, Appellants
                                                  V.
                             INVUM THREE, LLC, Appellee

                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                         Trial Court Cause No. 1134013

                                MEMORANDUM OPINION
       In this forcible-detainer action, appellants Antonio Ruiz, Martha Ruiz, and all
occupants at 11207 Bayou Place Lane, Houston, Texas, 77099 appeal a judgment in
favor of appellee Invum Three, LLC (“Invum”). In three issues that we address as
one, appellants argue the trial court lacked jurisdiction over the suit.1 We affirm.

       1
         While appellants list three issues in their brief, all the issues argue that the trial court
lacked jurisdiction. Specifically, appellants’ issues are: (1) whether the trial court erred in denying
appellants’ plea to the jurisdiction; (2) whether Invum met its burden of proof of establishing the
existence of a landlord-tenant relationship with appellants; and (3) whether, as a result of a flawed
                                     I.    BACKGROUND
       On March 28, 2019, Invum filed a forcible detainer petition, i.e., an eviction
suit, in Justice of the Peace Court Precinct 5, Place 2 of Harris County seeking to
remove Antonio Ruiz (“Antonio”), Martha Ruiz (“Martha”), and all other occupants
residing at 11207 Bayou Place Lane, in Houston, Texas. Tex. Prop. Code Ann.
§ 24.004. Invum’s petition stated that Invum purchased the premises at a foreclosure
sale on February 5, 2019, and that Invum provided appellants with notice to vacate
on March 21, 2019.
       On April 16, 2019, appellants filed an original answer and a plea to the
jurisdiction. In their plea to the jurisdiction, appellants alleged that “they never
received notice of the foreclosure and that there were irregularities in the sale as it
related to the outstanding mortgage principal balance due.” As such, according to
appellants, “the claim of [Invum] in this case is necessarily dependent upon the
determination of the wrongful nonjudicial foreclosure action of [Invum]” and is
therefore within the “exclusive jurisdiction [of] the State District Courts . . . .” The
justice court signed a judgment in favor of Invum.2 See Tex. Prop. Code Ann.
§ 24.004. Appellants appealed to the county court. Tex. R. Civ. P. 509.8.


foreclosure proceeding in which Invum purchased appellants’ property, disputed title and
ownership issues remain directly intertwined with the right to possession thereby depriving the
trial court of jurisdiction. Furthermore, appellants present their first two issues together, and in
essence argue that the trial court erred when it denied their plea to the jurisdiction because Invum
failed to prove the existence of a landlord-tenant relationship. We will address all the issues
together as one issue.
       2
          In the justice court, Invum sued “Antonio R Ruiz” and “Martha Ruiz, and all occupants.”
“JEANNETTE ALEJANDRA RUIZ Defendants’ et.al.” answered. The justice court rendered
judgment for plaintiff Invum Three, LLC for “Possession Only” against defendants “Antonio R
Ruiz; Martha Ruiz.” The justice court’s court judgment further stated, “The court denies all other
relief not granted above.” “Antonio Ruiz et.al.” filed a notice of appeal to the county court and
posted an appeal bond. The appeal bond was posted by “Antonio Ruiz, Martha Ruiz, et.al” and the
“Defendant Information” line listed “Antonio Ruiz/Martha Ruiz.” The county court at law
rendered judgment against “ANTONIO R RUIZ, MARTHA RUIZ, and/or ALL OCCUPANTS
OF 11207 BAYOU PLACE LN, HOUSTON, TX 77099.”

                                                 2
       At trial de novo before the county court, Invum introduced three exhibits into
evidence: (1) a copy of a substitute trustee’s deed, providing that Invum purchased
the property at foreclosure after Antonio and Martha defaulted on their note; (2) a
copy of the deed of trust executed by Antonio and Martha in favor of their mortgage
lender; and (3) a copy of the notice to vacate Invum sent to appellants. Appellants
did not object to the admission of the exhibits. The deed of trust executed by Antonio
and Martha provided, in relevant part:
       18. Foreclosure Procedure. Lender shall give notice to Borrower prior
       to acceleration following Borrower’s breach of any covenant or
       agreement in this Security Instrument . . . . If Lender invokes the power
       of sale, Lender or Trustee shall give notice of the time, place[,] and
       terms of sale . . . . Borrower authorizes Trustee to sell the property to
       the highest bidder . . . . If the Property is sold pursuant to this paragraph
       18, Borrower or any person holding possession of the Property through
       Borrower shall immediately surrender possession of the Property to the
       purchaser at that sale. If possession is not surrendered, Borrower or
       such person shall be a tenant at sufferance and may be renewed by writ
       or possession.

       Invum’s authorized representative, Jose Portillo, testified that the notice to
vacate was mailed “through regular and certified mail” to “the home address on
March 21st of” 2019. Portillo testified that he knew appellants received the notice
because they contacted him to say “they had an attorney that was representing them.”
Appellants reiterated their jurisdictional argument based on an alleged wrongful
foreclosure. The county court signed and entered a judgment in favor of Invum on
June 17, 2019, and this appeal followed.


At this court’s suggestion, appellants amended their notice of appeal to state the name of each
party filing the notice. In the amended notice of appeal, the appellants are listed as: “(a) Antonio
Ruiz; (b) Martha Ruiz; and (c) All Occupants of 11207 Bayou Place Lane, Houston, Texas 77099.”
While the justice court did not render judgment against “all occupants,” any error in the county
civil court at law’s judgment has not been challenged on appeal. In any case, any such error in the
county civil court at law’s judgment is not fundamental error. See USAA Tex. Lloyds Co. v.
Menchaca, 545 S.W.3d 479, 510–14 (Tex. 2018) (op. on reh’g).

                                                 3
                               II.    JURISDICTION
      In their sole issue, appellants argue the trial court lacked jurisdiction.
A.    Standard of Review
      Subject-matter jurisdiction is essential to the authority of a court to decide a
case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 400, 446 (Tex. 1993).
Whether a court has subject-matter jurisdiction is a question of law we review de
novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).
B.    Applicable Law
      A forcible detainer action is a procedure to determine which party has the
superior right to immediate possession of real property. Tellez v. Rodriguez, 612
S.W.3d 707, 709 (Tex. App.—Houston [14th Dist.] 2020, no pet.); see Volum
Millwork, Inc. v. W. Hous. Airport Corp., 218 S.W.3d 722, 726 (Tex. App.—
Houston [1st Dist.] 2006, pet. denied) (“Forcible-entry-and-detainer actions provide
a speedy, summary, and inexpensive determination of the right to the immediate
possession of real property.”). To obtain the right of possession through a forcible-
detainer action, the plaintiff is not required to prove title but need only supply
sufficient evidence of ownership to demonstrate a superior right to immediate
possession. Tellez, 612 S.W.3d at 709. A plaintiff in a forcible detainer suit must
show that: (1) it is the owner of the property, (2) the defendant is a tenant at
sufferance or at will, (3) it made a written demand for possession, (4) the plaintiff
gave notice to the defendant to vacate the premises, and (5) the defendant refused to
vacate the premises. See Tex. Prop. Code Ann. §§ 24.002, 24.005; Shields Ltd.
P’ship v. Bradberry, 526 S.W.3d 471, 478 (Tex. 2017).
      A justice court in the precinct where the real property is located has
jurisdiction over forcible-detainer suits. Tex. Gov’t Code Ann. § 27.031(a)(2); Tex.
Prop. Code Ann. § 24.004(a); Tellez, 612 S.W.3d at 709. In contrast, a justice court
lacks jurisdiction to adjudicate title, which is within the jurisdiction of the district

                                           4
courts. Tellez, 612 S.W.3d at 709; see Doggett v. Nitschke, 498 S.W.2d 339, 339–40
(Tex. 1973) (op. on reh’g) (per curiam). Thus, a forcible-detainer action in justice
court determines only the right to actual possession of the property; such a
proceeding cannot resolve title disputes, which may be addressed in a separate suit
in a court of proper jurisdiction. Tex. R. Civ. P. 510.3(e); Tellez, 612 S.W.3d at 709.
Furthermore, the mere existence of a title dispute does not necessarily deprive the
justice court of jurisdiction. Tellez, 612 S.W.3d at 709.
      The justice court’s judgment may be appealed to the county court for a trial
de novo. Tex. R. Civ. P. 509.8, 510.10(c). “In a forcible-detainer appeal, the
[statutory] county court has no greater jurisdiction than the justice court had.” Tellez,
612 S.W.3d at 709.
C.    Analysis
      Appellants first argue that the justice court lacked jurisdiction because Invum
failed to show that a landlord-tenant relationship existed between appellants and
Invum. See Tex. Prop. Code Ann. §§ 24.002, 24.005; Bradberry, 526 S.W.3d at 478.
Specifically, appellants argue that “the FHA Deed of Trust signed by the [a]ppellants
in March of 1999 . . . does not contain a tenancy-at-sufferance clause that creates a
landlord-tenant relationship when the property is foreclosed.”
      A forcible detainer action is available when “a tenant at will or sufferance”
“refuses to surrender possession of real property on demand.” Tex. Prop. Code Ann.
§ 24.002(a)(2). A tenant at sufferance is a tenant who has been in lawful possession
of property and wrongfully remains as a holdover after the tenant’s interest expired.
See Pinnacle Premier Props., Inc. v. Breton, 447 S.W.3d 558, 564 (Tex. App.—
Houston [14th Dist.] 2014, no pet.). In the event of a foreclosure, a tenancy-at-
sufferance clause in a deed of trust creates a tenancy between the new owner of the
real property and the foreclosed-on party. Yarbrough v. Household Fin. Corp. III,
455 S.W.3d 277, 280 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

                                           5
       Here, Invum admitted into evidence the deed of trust executed by Antonio and
his wife Martha in favor of their mortgage lender when they obtained a mortgage on
the property. Under a section titled “Foreclosure Procedure,” the deed of trust
executed by appellants provides that, “[i]f possession is not surrendered [in the event
the property is foreclosed on and the trustee sells the property to the highest bidder],
Borrower or such person shall be a tenant at sufferance and may be renewed by writ
or possession.” Therefore, contrary to appellants’ assertion, the record shows that
appellants were tenants at sufferance based on the clause included in the deed of
trust. See Alanis, 616 S.W.3d at 6.
       Appellants next argue that, “as a result of flawed foreclosure proceeding in
which [Invum] purchased [a]ppellants’ real property, disputed title and ownership
issues remain directly intertwined with the right to possession in the case at bar,
thereby depriving the [trial] court [of] jurisdiction.” Specifically, appellants assert
that “they never received notice of the foreclosure, as mandated in § 51.002 of the
Texas Property Code”; and that “pursuant to the notice provisions of [§] 51.002 of
the Texas Property Code, they were not in default and CitiMortgage failed to
accurately account for all mortgage payments and properly validate the debt before
it wrongfully conducted the foreclosure sale . . . .” We also reject this argument.
       The complaints raised by appellants are essentially that the foreclosure was
invalid, the basis of which is a dispute as to Invum’s title to the property. As noted
above, a plaintiff in a forcible-detainer action is not required to prove title to prevail;
instead, the plaintiff is required to show “sufficient evidence of ownership” to
demonstrate a superior right to immediate possession. Salaymeh v. Plaza Centro,
LLC, 264 S.W.3d 431, 435 (Tex. App.—Houston [14th Dist.] 2008, no pet.). Thus,
a justice court is not deprived of jurisdiction merely because there is a title dispute;
rather, it is deprived of jurisdiction only if the right to immediate possession
necessarily requires resolution of the title dispute. Id.

                                            6
      Here, appellants do articulate a title dispute, namely that the foreclosure by
which Invum claims title was improper, and therefore, cannot support a superior
claim for possession. However, tenant-at-sufferance clauses, like the one here,
separate the issue of possession from the issue of title. Breton, 447 S.W.3d at 564
(“When the party to be evicted is subject to a tenant-at-sufferance clause and the
party seeking possession purchased the property at a foreclosure sale and gave
proper notice requiring the occupants to vacate the premises, defects in the
foreclosure process are not relevant to possession.”); see Yarbrough, 455 S.W.3d at
280–81. Because the deed executed by Antonio and Martha included a tenant-at-
sufferance clause, the alleged title dispute is not intertwined with the right to
immediate possession. See Yarbrough, 455 S.W.3d at 280–81; Breton, 447 S.W.3d
at 564 (“Under these provisions, a foreclosure sale transforms the borrower into a
tenant at sufferance who must immediately relinquish possession to the foreclosure-
sale purchaser.”). And as appellants concede in their appellate brief, they are
pursuing a legal action regarding their claim of wrongful foreclosure in the district
court—the court capable of granting relief for such a claim. See Breton, 447 S.W.3d
at 564 (“Of course, the displaced party can still dispute the purchaser’s title, but it
must bring a separate suit to do so.”).
      Appellants’ three issues are overruled.
                               III.   CONCLUSION
      The judgment of the trial court is affirmed.




                                          /s/       Margaret “Meg” Poissant
                                                    Justice

Panel consists of Justices Spain, Hassan, and Poissant.

                                                7